(Post 11/2015)
                     Case 4:20-cv-00286-BSM Document 2 Filed 03/18/20 Page 1 of 14



                                                                                                       FILED
                                                                                                  U.S. DISTRICT COURT
                                                                                                                        -.
                                        UNITED STATES DISTRICT COURT                          EASTERN DISTRICT ARKANSAS
                                        EASTERN DISTRICT OF ARKANSAS
                                        _ _ _ _ _ _ _ _ _ DMSION


             Maria-Michelle Canulla




                    (Name of plaintiff or plaintiffs)

                              v.                           CIVILACTIONNO.            'f-.•~4/'6- B.sAll,
                                                           (case number to be supplied by the assignment clerk)

             Lowes Comopanies Inc,


                                                                             This case assigned to District   J~~~
                                                                             and to Magistrate Judge--~-1-~'""-rilli~~-
                 (Name of defendant or defendants)

                     COMPLAINT UNDER TITLE VII OF THE CML RIGHTS ACT OF 1964

                    1.      This action is brought pursuant to Title VIl of the Civil Rights Act of 1964 for

             employment discrimination. Jurisdiction is specifically conferred on the Court by 42             U.,s.c.
             §2000e-5.     Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                    2.       Plaintiff, Maria-Michelle Canulla                                                  is a
                                                        ___             ____________
                                                           (name of plaintifl)
             citizen of the United States and resides at 1800 S Taylor St
                                                                 ....;;;_                                       _,

             _________
             Little rock                   _, Pulaski
                                                                          (street address)
                                                                      Arkansas
                                                                            ~------- 72204
                        (city)                      (county)                            (ZIP)
                                                                                   (state)
             5012476208
                     (telephone)

                    3.      Defendant, Lowes Comanies Inc                                            lives at, or its

                                   _______________, ________
             business is located at 1100 S Bowman Rd
                                                            (name of defendant)
                                                    Little Rock                       ,                          _,
                                                   (street address)                               (city)
             Pulaski                , Arkansas                      72211
             ------- ---------
                    (county)                   (state)                    (ZIP)

                    4.      Plaintiff sought employment from the defendant or was employed by the
        Case 4:20-cv-00286-BSM Document 2 Filed 03/18/20 Page 2 of 14




defendant at 1100 S Bowman Rd                             Little rock

pulaski               _________
                      (street address)
                     Arkansas                     _,   72204
                                                                        (city)

       (county)                  (state)                       (ZIP)

       5.     Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and 10 of the complaint on or about _l_l/_3_0_/2_0_18_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                        (month)              (day)          (year)

       6.     Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and 10 of this complaint on or about _0_4_/0_5_/2_0_1_9_ _ _ _ _ _ _ _ _ __
                                                     (month)           (day)    (year)

       7.     The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received byplaintiffon_1_2_/2_3_/2_0_1_9_ _ _ _ _ _ _ _ __,acopy ofwhich notice
                                       (month)       (day) (year)
is attached to this complaint.

       8.     Because of plaintiff's (I) _ _ _ race, (2) _ _ _ color, (3)_ _ _ sex,

(4) _ _ _ religion, (5) _ _,_K__ national origin, defendant:

              (a) _ _ _ failed to employ plaintiff.

              (b) _...._K_____ terminated plaintiff's employment.

              (c) _ _ _ failed to promote plaintiff.

              (d) ADA, ADAA, Rehab Act, Sect 502 and 504; Ar Rehab Act, Ar Civil Right

Retailaion




       9.     The circumstances under which the defendant discriminated against plaintiff were
                 Case 4:20-cv-00286-BSM Document 2 Filed 03/18/20 Page 3 of 14




    as follows: I was hired as temporary employee under 502. About 10/2017. I let it be known

     immediately of some reasonable accomadations & a pre plan operation. Mr Fairchild Hired me. :

     I began to request to become a Permenment part time employee. After Christmas, Fairchild &

     Wesley agreed. I began the new year as a Perm part-time employee. Mr Tune, HR, did not agree
                                                                                                      ·£...\                a~.,,, eo"'1
     with my request and harassed me. It got worse after recieving approval for Med Leave by Reed                              ,t:,.kr""
f,,..iJJAJ.lr                                                                                                  .1'~~i..4-    d«. ~~,..~ -
     (ADA) for proceedure (Feb but changed to April) I completed all forms within in time notifying ~i~
                                                      ior,J I U,(t~~1...\ ~,,v,s-es ....f HL SI¥ v ,·c eJ ;:.u: IAIUt.. """"......,-(..
     all. I was released to return to work 9/2019. The Reed group released me 9/13/19. Ignored for

     weeks, Mr Tunes refused my return. Lowes was hiring, I re-applied only to be told not qualfiy.

                10.    The acts set forth in paragraph 9 of this complaint:

                       (a) _ _ _ are still being committed by defendant.

                       (b) _ _ _ are no longer being committed by defendant.

                       (c)      )t      may still be being committed by defendant.

                11.      Plaintiff attaches to this complaint a copy of the charges filed with the Equal

     Employment Opportunity Commission which charges are submitted as a brief statement of the

     facts supporting this complaint.

                WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

                       (a) _ _ _ Defendant be directed to employ plaintiff, and

                       (b)      K       Defendant be directed to re-employ plaintiff, and

                       (c) _ _ _ Defendant be directed to promote plaintiff, and

                       (d)     )t       Defendant be directed to $36,000
                                                                       --------------
     and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

     costs and attorney's fees.
  (3) VVhat specific
                Case action have you taken to reconcile
                         4:20-cv-00286-BSM              and improve
                                                  Document          this situation,
                                                               2 Filed     03/18/20 including
                                                                                         Page discussing
                                                                                                4 of 14 it with your
      immediate supervisor? VVhat has been the outcome of these efforts? (May attach addendum.)
  I had asked to sit down to meet with Rachel in December, she refused to talk to me. I have asked if I could
 be supervised by someone else because I feel that Rachel has a vendetta against just because I will take the
 initiative in doing things. I am still being supervised by her.




  (4) What specific remedy do you request? (May attach addendum.)
  To be supervised by someone other than Rachel




 Employee's Signature                                                  I Date
                                        For EEO/Grievance Officer Use Only
 Grievance Case No.
 Date Grievance Form Received
                                             Month          Day            Year
 Is the matter grievable?            Yes   D      No   D
 Grievant must choose only one option below.
 D   I am requesting to have this matter mediated through OPM.
 D   I am requesting to have this matter proceed through the formal grievance procedure.


 Employee Representative Name (if applicable)

 Address                                                     Phone

 EEO/Grievance Officer Signature and Date

 EEO/Grievance Officer Comments:




HR-2801 (R 6/11)
                         Case 4:20-cv-00286-BSM Document 2 Filed 03/18/20 Page 5 of 14
 EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:     Maria-michelle Canulla                                                          From:    Little Rock Area Office
        1800 S Taylor St                                                                         820 Louisiana
        Little Rock, AR 72204                                                                    Suite 200
                                                                                                 Little Rock, AR 72201



      D                      On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                 Johnny L. Glover,
 493-2019-01001                                  Investigator                                                          (501) 324-6475
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


      D           Your allegations did not involve a disability as defined by the Americans With Disabilities Act


      D           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes


      D           Your charge was not timely filed with EEOC; in other words. you waited too long after the date(s) of the alleged
                  discrimination to file your charge
      [KJ         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to condude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D           Other (briefly state)



                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                    ~~ss;on                                                                DEC 2 3 2919

Enclosures(s)                                                                                                                (Date Mailed)
                                                                  William A. Cash, Jr.,
                                                                  Area Office Director
cc:
            Guiselle F. Mahon                                                         Lawrence Walker
            Corporate Counsel                                                         JOHN W. WALKER, P.A.
            Lowe's Home Centers, LLC                                                  1723 Broadway
            1000 Lowe's Blvd                                                          Little Rock, AR 72206
            Mailcode: NB6LG
            Mooresville, NC 28117
                      Case 4:20-cv-00286-BSM Document 2 Filed 03/18/20 Page 6 of 14
Enclosure with EEOC
Form 161 <11115·
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This infonnation relates to filing suit in Federal or State court undgr Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more lim,1ed than those described below.)

                                        Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                        the Genetic lnfonnation Nondiscrimination Act (GINA), or the Age
                                        Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner. it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --    Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA. GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII. the ADA. GINA or the ADEA. in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   -    Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND                  EEOC ASSISTANCE           -    All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore. if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit any request should be
made within the next 90 days.)

                   IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                 Case 4:20-cv-00286-BSM Document 2 Filed 03/18/20 Page 7 of 14
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impainnent that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impainnent; or (3) being regarded as having a disability. However, these terms are redefined. and it is easier to
he covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attornev and suggest that he or she consult the amended regulations and
appendix,        and         other        ADA         related     publications,    available       at
http://www.eeoc.gov/laws/tvpes/disability regulations.cfm.

"Actual" disability or a "record of" a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either "actual" or "record of" a disability):

 •   The limitations from the impairment no longer have to be severe or significant for the impainnent to
     be considered substantially limiting.
 •   In addition to activities such as perfonning manual tasks, walking, seeing, hearing, speaking, breathing.
     learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R.           *
     l 630.2(i)), "major life activities" now include the operation of major bodily functions, such as:
     functions of the immune system, special sense organs and skin; normal cell growth; and digestive.
     genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine.
     hemic, lymphatic, musculoskeletal. and reproductive functions; or the operation of an individual organ
     within a body system.
 •   Only one major life activity need be substantially limited.
 •   With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
     measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
     considered in determining if the impainnent substantially limits a major life activity.
 •   An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
     cancer) is a disability if it would be substantially limiting when active.
 •   An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
     months.

"Regarded as" coverage:
 •  An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    tennination. exclusion for failure to meet a qualification standard, harassment, or denial of any other tenn.
    condition, or privilege of employment).
 •  •·Regarded as" coverage under the ADAAA no longer requires that an impainnent be substantially
    limiting, or that the employer perceives the impainnent to be substantially limiting.
 •  The employer has a defense against a "regarded as·• claim only when the impainnent at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
 •  A person is not able to bring a failure to accommodate claim tfthe individual is covered only under the
    "regarded as" definition of ·•disability ...

Note: A/tl,ouglt tl,e amended ADA states t!,at tl,e definition of disability "sl,all be construed broadly" and
"sl1ould not demand extensive analysis," some courts require specificity in t/1e complaint explaining how an
impairment substa11tially limits a major life activity or what facts indicate t/1e c/1allenged employme11t action
was because of tl,e impairment. Beyond tile initial pleading stage, some courts will require specific evidence
to establish disability. For more infonnation. consult the amended regulations and appendix, as well as
explanatory publications, available at http://w,vw.eeoc.gov/laws/types/disability regulations.cfm.
                            Case 4:20-cv-00286-BSM Document 2 Filed 03/18/20 Page 8 of 14

EEOC Form S (11/09)




                                                                                                                     •[!]
                            CHARGE OF DISCRIMINATION                                                             Charge Presented To:                  Agency(ies) Charge No(s):
                  This form Is affected by the Privacy Act of 1974. See enclosed Privacy Act                                 FEPA
                        Statement and other information before completing this form.
                                                                                                                             EEOC                           493-2019-01001
                                                                                               null                                                                       and EEOC
                                                                                   stahJ or localAgency, ifany

Name (indicate Mr., Ms., Mrs.)                                                                                                        Home Phone                     Year of Birth

Maria-michelle Canulla                                                                                                            (501) 247-6208
Street Address                                                                            City, State and ZIP Code
1800 S Taylor St, Little Rocle, AR 72204

Named Is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Me or Others. (Ifmore than two, list under PARTICULARS below.)
Name                                                                                                                          No. Employees, Members              Phone No.

LOWE'S                                                                                                                              15-100                    (501) 435-3164
Street Address                                                                            City, State and ZIP Code
1100 S Bowman Rd, UTILE ROCK, AR 72211

Name                                                                                                                          No. Employees, Members               Phone No.


Street Address                                                                            City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es}.)                                                                                  DATE(S) DISCRIMINATION TOOK PLACE


  •m • •   RACE                  COLOR           (!]sEX
                                                         • •                   RELIGION

                                                                                        •
                                                                                                m       NATIONALORJGIN
                                                                                                                                              Earliest
                                                                                                                                          09-24-2018
                                                                                                                                                                        Latest

                                                                                                                                                                    04-05-2019

    m            RETALIATION
                          OTHER (Specify}
                                                AGE
                                                   Equal Pay
                                                                  DISABILITY


TiiE PARTICULARS ARE (Ifadditiorwpaper is needed, attach extra sheet(s)):
                                                                                                  GENETIC INFORMATION
                                                                                                                                              •        CONTINUING ACTION


  I was hired in November 2017 in Customer Service Sales. Around April 2018, I went on ADA leave. on several occasions, I have
  been asked to show papers as to whether or not I am legal to work. Male employees are paid more than female employees.
  Around September 24, 2018, I was released to return to work. I sent numerous emails to human resources, the Reed Group, ER
  Central that I was released to return to work. I submitted my release to return to work statements from my doctors. Around
  November 2018, I applied for rehire. I have not been allowed to return to work.

  Around the end of October 2018, the local Human Resources Manager told me that he did not have to bring me back to work. I
  was told that they wanted someone with more experience.

  I believe I was paid less wages because of my sex. female, in violation of Title VD and the Equal Pay Act and questioned about my
  etbnicit;y because of my national origin, Italian, in violatlon of Title vn and denied a reasonable accommodation, dfscharged and
  denied rehire because of my dtsabilit;y and in retaliation for applying for ADA leave, in violatlon of11:te Americans With
  Disabilities Act of 1990, as amended.

I want this charge filed with both the EEOC and the State or local Agency, if any. I will               NOTARY - When nece5S81Y for state and l.ocal AgencyRequirements
advise the agencies if I change my address or phone number and I will cooperate fully with
them in the processing of my charge in accordance with their procedures.
                                                                                                        I swear or affirm that I have read the above charge and that it is true to the
I declare under penalty of perjury that the above is true and correct.                                  best of my knowledge, information and belief.
                                                                                                        SIGNATURE OF COMPLAINANT


                                                                                                        SUBSCRIBED AND SWORN TO BEFORE ME THlS DATE
   Digitally signed by Marfa-micbelle Camilla on 04-05-2019 02!06 PM EDT                                (month, day, ye.an
                     Case 4:20-cv-00286-BSM Document 2 Filed 03/18/20 Page 9 of 14

CP Enclosure with EEOC Form 5 (11/09)

PRlvACY Acr STATEMENT:              Under the Privacy Act of 1974, Pub. Law 93-579, authority to request personal data
and its uses are:

1.      FoRMNUMBER/Tm.E/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2.      Atm101UTY. 42 u.s.c. 2000e-s(b), 29 u.s.c. 211, 29 u.s.c. 626, 42 u.s.c. 12111, 42 u.s.c. 2oooff-6.

3.    PRINcn>AL PuRPosEs. The purposes of a charge, taken on this form or otherwise reduced to writing
(whether later recorded on this form or not) are, as applicable under the EEOC anti-discrimination
statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes, to invoke the EEOC's
jurisdiction and, where dual-filing or referral arrangements exist, to begin state or local proceedings.

4.     RoUTINE USES. This form is used to provide facts that may establish the existence of matters covered
by the EEOC statutes (and as applicable, other federal, state or local laws). Information given will be used
by staff to guide its mediation and investigation efforts and, as applicable, to determine, conciliate and
litigate claims of unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions. A copy of this charge
will ordinarily be sent to the respondent organization against which the charge is made.

5.    WHETHER DlscLosuRE IS MANl>ATOllY; EFFEcr OF NOT GIVING INF<>RMATION. Charges must be reduced to
writing and should identify the charging and responding parties and the actions or policies complained
of. Without a written charge, EEOC will ordinarily not act on the complaint. Charges under Title VII, the
ADA or GINA must be sworn to or affirmed (either by using this form or by presenting a notarized
statement or unsworn declaration under penalty of perjury); charges under the ADEA should ordinarily
be signed. Charges may be clarified or amplified later by amendment. It is not mandatory that this form
be used to make a charge.

                                        NanCE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHTREvlEw

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-flies charges with
EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by
a FEPA under worksharing agreements. You will be told which agency will handle your charge. When the
FEPA is the first to handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's fmal findings, you must ask us in writing to do
so within 15 days ofyour receipt of its findings. Otherwise, we will ordinarily adopt the FEPA' s fmding
and dose our file on the charge.

                                              NOTICE OFNON-RETAUATIONREQunwmn's

Please notify EEOC or the state or local agency where you filed your charge if 1"8taHatJon is taken against
you or others who oppose discrimination or cooperate in any investigation or lawsuit concerning this
charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f) of GINA, it is unlawful for an employerto discriminate against present or former employees or job
applicants, for an employment agencyto discriminate against anyone, or for a union to discriminate
against its members or membership applicants, because they have opposed any practice made unlawful
by the statutes, or because they have made a charge, testified, assisted, or participated in any manner in
an investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights under the
Act.
          Case 4:20-cv-00286-BSM Document 2 Filed 03/18/20 Page 10 of 14




EEOC Charge Number: 493-2019-01001
                                                                                           (".
Introduction: I am submitting the following Second Attempt and Amendment to the EE          ~     e
Number 493-2019-01001. I am uncertain if the Amendment I did carry with me to the EE~~~olt(!~~
fact amended and attached to the Charge Sheet. At that time I visited your office and brougnc._,iidffl
an amendment. While I was waiting to file the Amendment, Ms. Glover came into the lobby andtialiti~~:;;.,-rr-
1could follow her. She stated that this matter would be mediated. She inquired if I still wanted to add
the Amendment because it would prolong the mediation. I confirmed my request to add the
amendment as well as the mediation. The process failed quickly. At this moment I would like to know
the status.

When I read the EEOC charge sheet outloud, I realized that the narrative was chronologically out of
order. Additionally I did go back and request to add 504 Rehab Act and Equal Pay Act to the charge
sheet. The Equal Pay Act was corrected but the 504 Rehab Act was still left off the charge sheet and in
the narrative.

Second Attempt and Amendment to EEOC Charge
I do wish to correct the charge information. Below is what should be amended:

I was hired at Lowe's in October 2017 In Customer Service Sales as a Part Time/Seasonal Employee.
During the hiring process, I submitted my Ticket-to-Work, under the Social Security Administration and
AR OHS. On mv application for employment, I checked the boxes for disability and hire under the 504
Rehab Act. Additionally, I verbally informed Chris Farichild, the Assistant Manager at Lowe's, in the job
interview that I had minimal accommodations for the position and I qualified for disability under ADA
and 504 Rehab Act. I informed all management that I was scheduled for a Medical Procedure to take
place approximately February 2018.

After the Christmas season early in 20181 was offered and accepted a permanent part-time position.
Due to upcoming medical procedures and appointments, I applied for and received ADA leave and
accommodations. As a result, I was retaliated against in various ways by Lowe's management.

From April 2018 until November 2018, I submitted to Lowe's the requisite documentation from
physicians that my leave be extended under ADA. Around September 24, 2018, I was released to return
to work. I submitted my release to return to work statements from my doctors. I was not put back on
the schedule to work. I began calling and going to the store location frequently to inquire when I can
return to work.

Around November 2018, I found out that I was removed as an employee. I kept getting the same answer
from management, that I would have to speak with HR manager Jason Tunes. After several unsuccessful
attempts, t finally was able to talk with Mr. Tunes.

I asked when I could return to work, and he stated that he did not have to allow me to work based on
my original application was a seasonal employee.

I asked if I can apply in any other areas and Mr. Tunes stated "all I have are full time positions.# Even
after I applied for the full-time positions; I was denied and the reason stated was that I did not have the
experience needed. Further more since September 2018 to this Date: there is a large sign on the corner
"HIRING ALL POSITIONS LOWES."
          Case 4:20-cv-00286-BSM Document 2 Filed 03/18/20 Page 11 of 14




These actions are in violation of Lowes own ADA· policy, as well as ADA, section 504. Specifically I am
referring to the Lowe's policy that an employee under ADA can return to work within a year. If the April
2019 date is HR date of separation, then this is false. Thus it would mean that I qualify under the
timeframe.

I believe I was paid less wages because of my sex (being a woman) in violation of Title VII and the Equal
Pay Act and questioned about my ethnicity because of my national origin (Italian} in violation of Title VII
and denied a reasonable accommodation, ADA, ADAA, and under 504 Rehab Act, (504 Rehab Act should
be added to the charge sheet.) I was discharged and denied rehire because of my disability, and in
retaliation for applying for accommodations, ADA leave, in violation of The Americans With Disabilities
Act of 1990, as amended, and Lowe's ADA policies and procedures. In addition, I have been made aware
of eight or more current and former coworkers at Lowe's who also have issues with pay disparity and
denial of maternity leave and are all quite upset. AH of the above shows a pattern of practice of
discrimination based upon race and sex.

Respectfully   Sub"IJ:,
~.,, Rfc,,___,,.,.,
/s/ Maria-Michelle Canulla
1800 S. Taylor St.
Little Rock, AR. 72204
501-247-6208                                     July 10, 2019




                                                 · _.~·   .
3/17/2020                                  Case 4:20-cv-00286-BSM
                                                                GmailDocument      2 staus--1
                                                                     - Re: employment  Filedwas
                                                                                              03/18/20       Page 12 of 14
                                                                                                there again today.




  ~ Gmail                                                                                                                      michelle canulla <michellecanulla@gmail.com>



  Re: employment staus-1 was there again today.
  2 messages

  michelle canulla <michellecanulla@gmail.com>                                                                               Thu, Nov 8, 2018 at 7:37 PM
  To: HR Service Center <HRServiceCenter@lowes.com>, lowes@reedgroup.com, ERCentralServices@lowes.com, wesley.n.hart@store.towes.com,
  jason.tune@store.lowes.com, Tony Walk <lwalker@jwwlawfirm.com>

    I can gather from evasive manager's response, my employee card not working less than 24 hrs when it did. that it seems the interactive process has been denied,
    failing to allow for communications, and follow the same processes, procedures set by your company. I have followed all of the steps required by your company,
    repeatedly. I will be there tomorrow to once again engage in some sort of process. I am really looking forward to returning to Lowes, from Ada leave. i stated and
    continue to try.
    Michelle
    Sent from my iPhone

    On Nov 8, 2018, at 2:18 PM, HR Service Center <HRServiceCenter@lowes.com> wrote:


            <HR.jpgx>



            Maria-Mchelle Canulla- please partner with the store location about your employment status.



            Thank you,

            ERCS

            Short description: Please call
            Description: Sent from my iPhone

            Begin forwarded message:

            > From: michelle canulla <michellecanulla@gmail.com>
            > Date: November 5, 2018 at 1:06:01 PM CST
            > To: jason.tune@store.lowes.com
            > Subject: Please call
            >
            > Jason please call I have been by and called several times to get back on schedule. Can you please let me know. 59124 76208
            >

https://mail.google.com/mail/u/O?ik=6ec3444ba7&view=pt&search=all&permthid=thread-f%3A1616618415009256055&simpl=msg-f"/43A1616618415009256055                             1/3
3/17/2020                                  Case 4:20-cv-00286-BSM
                                                                GmailDocument      2 staus-1
                                                                     - Re: employment  Filedwas
                                                                                             03/18/20        Page 13 of 14
                                                                                                there again today.

            > Sent from my iPhone




            Ref:MSG14400231



  micheUe canulla <michellecanulla@gmail.com>                                                                                                  Sun, Jan 27, 2019 at 9:43 PM
  Draft To: Lowes <lowes@reedgroup.com>, ERCentralServices <ERCentralServices@lowes.com>

    Good Evening,

    I would like to request a complete copy of the following documents:

    Personnel File

    Survey Points and Comments

    Payment Stubs

    In addition, I would like to inform you that Jason Tunes has ignored the policies and procedures as well as State and Federal Law under ADA, ADAA and Section
    504 of the Rehab Act .

    Mr. Tunes was very unprofessional. During my efforts to get back on the schedule, I was told to contact him. I called and visited the store but to no avail.

    I finally caught Mr. Tunes in his office for once on or about October 30, 2018.. I asked him when I could get back to work. He stated he still needed to get in touch
    with the Reed Group and ER.

    This did not make sense because I have been in recent contact with Ms. Lahti (who is in charge of Lowe's ADA).

    In or about November 2018, I saw Wesley Hart, who is my supervisor, in the Lowe's store. I asked him when I could get back to work. He stated that he would
    speak to Mr. Tunes.

    I came in the next night I asked Mr. Hart again and he deferred to Mr. Tunes.

    About ten days later, I contacted Mr. Tunes and managed to catch him in his office. I again asked when I could go back to work.

    Mr. Tunes then stated "I don't have to take you back." Mr. Tunes stated that my original application (like most Lowe's employees) stated "seasonal help." I was
    puzzled because of two things.

    I was informed by Mr. Hart (and Chris Fairchild) in Spring 2018 that my status was changed from seasonal help to regular employee. In addition, I had applied for
    ADA leave and accommodations and they were granted. I had previously informed everyone that when I was hired that I had upcoming medical procedures and

https://mail.google.com/maiVu/0?ik=6ec3444ba7&view=pt&search=all&pennthid=thread-f"/43A1616618415009256055&simpl=msg-f%3A1616618415009256055                                2/3
3/17/2020                                  Case 4:20-cv-00286-BSM
                                                                Gmail Document      2 staus-I
                                                                      - Re: employment  Filedwas
                                                                                              03/18/20        Page 14 of 14
                                                                                                 there again today.

    appointments. When Mr. Tunes was made aware of my application for ADA leave and accommodations, he stated that it was never going to happen in an adamant
    tone. Afterwards he was clearly not happy that I was approved for both.

    Mr. Tunes did at no point tell me that I was tenninated or fired. I then asked him if I could reapply and he quickly said all we are hiring now is full time. I did apply
    afterwards and was told they were looking at someone with more experience.
    I believe that I was retaliated and discriminated (due to my disability and requests for leave and reasonable accommodation) against by Mr. Tunes.

    Please let me know if you have any further questions. about anything in this email.

    Sincerely,

    Michelle CanuUa

    PS I would like my requests as soon as possible.
    [Quoted text hidden]




https://mail.google.com/maiVu/0?ik=6ec3444ba7&view=pt&search=all&permthid=thread-f0/43A1616618415009256055&simpl=msg-f%3A1616618415009256055                                    3/3
